Case 2:17-cv-00456-JRG Document 191 Filed 12/04/18 Page 1 of 2 PageID #: 7138



                                                      UNITED STATES DISTRICT COURT
                                                       EASTERN DISTRICT OF TEXAS
                                                           MARSHALL DIVISION

    WEATHERFORD TECHNOLOGY
    HOLDINGS, LLC and WEATHERFORD                                      CIVIL ACTION NO. 2:17-cv-00456-JRG
    U.S., L.P.,
           Plaintiffs,                                                      JURY TRIAL DEMANDED
    v.
    TESCO CORPORATION, TESCO
    CORPORATION (US), AND TESCO
    OFFSHORE SERVICES, INC.
           Defendants.
 
    DEFENDANT TESCO’S SUBMISSION OF PROPOSED FINAL JURY MATERIALS

              Defendant Tesco respectfully submits it proposed final materials for the jury. Attached as

Exhibit A is Tesco’s proposed final jury instructions and attached as Exhibit B is Tesco’s proposed

jury verdict form. Tesco further encloses as Exhibits C – H the materials Tesco relied on to create

its proposed final jury instructions.1




                                                            
1
 These exhibits are: Exhibit C – FCBA Model Jury Charge; Exhibit D – Honorable Judge
Gilstrap’s Final Jury Instructions in Case No. 2:17-cv-123 (August 25, 2018), Exhibit E –
Honorable Judge Gilstrap’s Jury Charge in Case No. 2:15-cv-351 (March 24, 2017)(excerpts),
Exhibit F – Honorable Judge Gilstrap’s Jury Charge in Case No. 2:15-cv-1528 (March 10,
2017)(excerpts), Exhibit F – Honorable Judge Gilstrap’s Jury Charge in Case No. 2:15-cv-1528
(March 10, 2017)(excerpts), Exhibit G – Honorable Judge Gilstrap’s Jury Charge in Case No.
2:13-cv-1015 (June 9, 2017)(excerpts); and Exhibit H - Honorable Judge Gilstrap’s Jury Charge
in Case No. 6:12-cv-100 (March 16, 2015)(excerpts).
 

 

                                                                   1
 
Case 2:17-cv-00456-JRG Document 191 Filed 12/04/18 Page 2 of 2 PageID #: 7139



Date: December 4, 2018

                                                     Respectfully submitted,

                                                     RALEY & BOWICK, LLP
                                                      /s/ John Wesley Raley
                                                     John Wesley Raley (lead counsel)
                                                     Robert M. Bowick
                                                     Bradford T. Laney
                                                     RALEY & BOWICK, LLP
                                                     1800 Augusta Drive, Suite 300
                                                     Houston, Texas 77057
                                                     713-429-8050 (telephone)
                                                     713-429-8045 (facsimile)
                                                             rbowick@raleybowick.com
                                                             jraley@raleybowick.com
                                                             blaney@raleybowick.com

                                                      ATTORNEYS FOR DEFENDANTS
                                                      TESCO CORPORATION,
                                                      TESCO CORPORATION (US), AND
                                                      TESCO OFFSHORE SERVICES, INC.



                                CERTIFICATE OF SERVICE

       This is to certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of this document via the Court’s CM/ECF system on
December 4, 2018. Any other counsel of record who has not consented to electric service will be
served via facsimile transmission and/or first class certified mail, return receipt requested.



                                                     /s/ Robert M. Bowick
                                                     Robert M. Bowick



 




                                                2
 
